Case 6:19-cv-00458-PGB-LRH Document 7 Filed 03/29/19 Page 1 of 2 PageID 38




                           UNITED STATES DISTRICT COURT
                               MIDDLE DISTRICT OF FLORIDA
                                       ORLANDO DIVISION

  KING MARITIME & EQUIPMENT LLC,

                         Petitioner,

  v.                                                             Case No: 6:19-cv-458-Orl-40LRH

  UNKNOWN,

                         Respondent.



                                                 ORDER
         On March 8, 2019, the Petitioner filed a verified petition for exoneration from or limitation

  of liability, pursuant to Rule F, Supplemental Rules for Admiralty and Maritime Claims and Asset

  Forfeiture Actions. (Doc. 1). Specifically, the Petitioner seeks exoneration from or limitation of

  liability for all losses, damages, deaths, injuries, and destruction alleged to have occurred as a result

  of a collision between two vessels on June 3, 2018. (Id.).

         On March 11, 2019, Emma Ziulkowski, one of the individuals involved in the accident

  giving rise to this case, filed a motion to intervene in this case as a matter of right, pursuant to

  Federal Rule of Civil Procedure 24(a). (Doc. 4 (Motion)). In the Motion, Ms. Ziulkowski certified

  that the Motion is unopposed. (Id. at 7).

         On March 25, 2019, the Petitioner filed a response to the Motion. (Doc. 5). In the

  response, the Petitioner states that it was never provided with a copy of the Motion and, contrary to

  Ms. Ziulkowski’s certification, the Petitioner opposes the Motion. (Id. at 2). Specifically, the

  Petitioner argues that intervention pursuant to Rule 24(a) is procedurally improper in this admiralty

  action. (Id. at 2-3). Instead, the Petitioner argues that if Ms. Ziulkowski wishes to assert a claim
Case 6:19-cv-00458-PGB-LRH Document 7 Filed 03/29/19 Page 2 of 2 PageID 39



  in this action she must file a claim and answer pursuant to Rule F(5), Supplemental Rules for

  Admiralty and Maritime Claims and Asset Forfeiture Actions. (Id.).

         Since the Motion is opposed and the Petitioner argues that intervention is inappropriate, an

  argument that Ms. Ziulkowski does not address in the Motion, the Court finds that a reply from Ms.

  Ziulkowski will be helpful in resolving the Motion.

         Accordingly, it is ORDERED that:

         1. On or before April 12, 2019, Ms. Ziulkowski shall file a reply to the Petitioner’s

             response to the Motion.

         2. The reply shall not exceed a total of five pages in length.

         DONE and ORDERED in Orlando, Florida on March 29, 2019.




  Copies furnished to:

  Counsel of Record
  Unrepresented Parties




                                                  -2-
